Citation Nr: 0015028	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-05 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private transportation to, and medical services 
rendered at, a private medical facility on  April 30, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Phoenix, 
Arizona, denying reimbursement for the costs of unauthorized 
transportation to, and treatment at, a non-VA hospital in 
April 1997.

The record reflects that by rating decision dated in January 
1999, service connection for a cardiovascular disorder and 
respiratory condition was denied.  The appellant filed a 
timely notice of disagreement with regard to the denial, and 
a Statement of the Case was issued in August 1999.  Upon the 
Board's inquiry, it was ascertained that a Substantive Appeal 
has not been filed by the appellant with regard to the 
January 1999 rating decision.  The matter of service 
connection for the claimed disorders is therefore not before 
the Board, although such will be discussed below in the 
context of the issue which is presently on appeal.  


FINDINGS OF FACT

1.  The appellant incurred private medical expenses on April 
30, 1997 for treatment of non-service-connected bilateral 
lower extremity vascular disease.

2.  Payment or reimbursement of the costs of the private 
medical care provided on April 30, 1997 was not authorized 
prior to the receipt of that treatment.

3.  The private medical care provided on April 30, 1997 was 
not for or adjunct to a service-connected disability.



CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on April 30, 1997, 
reimbursement for such expenses is not warranted. 
38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.54 (1999).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on April 30, 1997 have not been met 
and upon this basis, the appellant has not submitted a claim 
upon which relief may be granted. 38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he should be reimbursed for the 
costs of transportation to a private hospital and for the 
medical treatment he received from it on April 30, 1997.  He 
argues that he was hospitalized under emergency conditions.  
He also contends that because VA paid for transportation 
costs from the private hospital to a VA facility after his 
condition was stabilized, VA should also reimburse him for 
the costs of transportation to the private facility.  He also 
posits that the medical emergency of April 30, 1997 was 
caused by a disorder for which he had then been seeking 
service connection.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record would be helpful to an understanding of the Board's 
decision.  The Board will then briefly review the applicable 
law, and proceed to analyze the claim within the context of 
the pertinent statutes, regulations, and precedent.  

Factual Background

The record reflects that at all times hereinafter mentioned, 
the appellant is in receipt of service connection for a 
postoperative appendectomy scar and for rhino-pharyngitis 
with post-nasal drip.  These disorders are both rated as zero 
percent disabling.  The appellant has also been noted to have 
several non-service-connected disorders, including peripheral 
arterial disease of both lower extremities, emphysema, a 
deviated nasal septum, and anisometropia.  The appellant is 
also in receipt of non service-connected disability pension 
benefits.  

The pertinent facts as to this matter are that on April 30, 
1997, the appellant was on a one-day fishing trip when he 
began to experience significant leg pain.  After attempting 
on several occasions to alleviate this discomfort by resting 
in his car, the appellant was eventually able to drive to a 
public lodge where he was assisted into the facility by 
bystanders.  At that point, the appellant's left leg became 
numb.  In due course, the appellant was transported by a 
private ambulance company to Payson Regional Medical Center 
("Payson").  An emergency department medical record from 
Payson reflects that the appellant was diagnosed upon 
admission as having had an acute vascular occlusion of both 
legs.  After he was stabilized, he was transported to the 
VAMC in Phoenix, Arizona.  

In September 1997, the appellant submitted a claim for 
reimbursement of the cost of transportation to Payson and for 
the treatment he received there.  He reported that VA had 
paid for transportation from that facility to the VAMC.  
During the course of an April 1998 personal hearing, the 
appellant reported that the transportation costs from the 
lodge to the Payson were $495.12, the treatment he received 
at Payson cost $947.96, and radiology studies there resulted 
in an additional cost of $21.00 for a total cost of $1464.08.  
He presently seeks reimbursement of that amount.


Relevant Statute, Regulation, and Precedent

38 U.S.C.A. § 1703

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists.  Pursuant to 38 
U.S.C.A. § 1703(a), when VA facilities "are not capable of 
furnishing the care or services required, the Secretary, as 
authorized in 38 U.S.C.A. § 1710, may contract" with non-VA 
facilities in order to furnish certain care including : 
[h]ospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran receiving medical services in a [VA] 
facility . . . until such time following the furnishing of 
care in the non-[VA] facility as the veteran can be safely 
transferred to a [VA] facility.  38 U.S.C. § 1703(a)(3); 
38 C.F.R. § 17.52.  The admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance. 
38 C.F.R.  § 17.54.  See Malone v. Gober, 10 Vet. App. 539, 
541 (1997); see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 
1995) ["Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care."].

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to the VA within 
72 hours after the hour of admission.  38 C.F.R. § 17.54.

38 U.S.C.A. § 1728

Another means by which a veteran entitled to VA care may 
obtain reimbursement  for the costs of treatment at a non-VA 
facility is 38 U.S.C. § 1728, which provides in part that VA 
"may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such 
care or services . . . for which such veterans have made 
payment."  38 U.S.C. § 1728(a).  In any case where 
reimbursement would be in order for the veteran under section 
1728(a), VA may,   in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services directly 
to the hospital or other health facility furnishing the care 
or services.  38 U.S.C.A. § 1728(b).

Such reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service- connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
38 U.S.C.A. § 3101(9), and (ii) is medically determined to 
have been in need of care or treatment; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (1999).

Analysis

38 U.S.C.A. § 1703

The appellant has not contended, and the facts do not show, 
that he received prior VA authorization for his 
transportation to Payson or for the treatment that he 
received therein.  Moreover, there is nothing in the 
appellant's claims folder or in the VA medical records 
obtained from the VAMC to indicate that any communication was 
received from the appellant, in particular within 72 hours, 
evidencing a request for authorization.  See Similes v. 
Brown, 5 Vet. App. 555 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has been observed in this regard that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  See Smith 
(Thomas) v. Derwinski, 2 Vet. App. 378 (1992).  Here, as in 
Smith, specific formalities were not complied with under 38 
C.F.R. § 17.54 and proper authorization from VA was not 
obtained.  While the VAMC was clearly contacted within 
72 hours of his admission at Payson, the record does not 
reflect that any actual authorization for medical treatment 
at Payson was requested by the appellant or someone on his 
behalf or was received by VA.

Accordingly, the Board concludes that authorization for 
transportation to and treatment by Payson was not received on 
April 30, 1997 or within 72 hours after the appellant's 
admission pursuant to 38 C.F.R. § 17.54 and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.  

The appellant's sole specific contention appears to be that 
because VA ultimately paid for his transportation from Payson 
to the VAMC in Phoenix, VA should also pay for his 
transportation from the site of his medical problem to 
Payson.  It appears that he may be contending, in essence, 
that his movements on April 30, 1997 constituted a single 
trip.  However, it is clear that two trips were involved, one 
from the site of the medical problem to Payson and the second 
from Payson to the VAMC after the veteran's condition had 
been stabilized.  The second trip, to the VAMC, was 
accomplished with the knowledge, and at least the implicit 
authorization, of the VAMC.  The first trip, from the site of 
the medical problem to Payson, was not.

Even if it concluded that the trip from Payson to the VAMC 
was not properly authorized and yet was reimbursed anyway 
(and the Board does not so conclude), it does not follow that 
the trip to Payson should similarly be reimbursed.  As 
discussed in detail above, the initial trip cannot be 
reimbursed in the absence of prior authorization. 



38 U.S.C.A. § 1728

Having found that the private medical services in question 
were not previously authorized in accordance with applicable 
law, the Board must now consider whether payment or 
reimbursement is warranted under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  As is noted above, such relief may be 
granted if, in substance:

1.  The treatment is for a service 
connected disability; or for non-service-
connected disabilities associated with 
and held to be aggravating a service-
connected disability; or for any 
disability of a veteran in receipt of a 
permanent and total disability resulted 
from a service-connected disability; or 
for any illness of a veteran 
participating in a VA rehabilitation 
program; and,

2.  Such treatment was rendered in a 
medical emergency; and,

3.  VA or other federal facilities were 
unavailable.

See 38 C.F.R. § 17.120.  

In this matter, the Payson emergency department medical 
treatment record, as well as the appellant's subjective 
report, reflects that the appellant was transported to Payson 
and treated for a bilateral lower extremity disorder.  As is 
noted above, the appellant's bilateral lower extremity 
peripheral vascular disease has been held to be non-service 
connected.  None of the other possible predicate status 
[i.e.,  non-service-connected disabilities aggravating a 
service-connected disability; a permanent and total 
disability rating or participation in a VA rehabilitation 
program] exist.  The Board observes in passing that the 
veteran's non service-connected pension is manifestly not the 
same as a total rating based on service-connected disability. 

The appellant has argued that treatment afforded by Payson 
was, in some manner, associated with the cardiovascular 
disorders for which he sought service connection.  Even if 
such is a correct assessment, however, service connection has 
been denied for the disorders in question.  The treatment by 
Payson was for disorders that are clearly non-service-
connected.

As a matter of law, the appellant is not entitled to relief 
he seeks as he does not meet all the criteria as are 
specified above.  The Court has observed that given the use 
by Congress of the conjunctive "and" in the statute, "all 
three statutory requirements would have to be met before 
reimbursement could be authorized." Malone v. Gober, 10 Vet. 
App. 539, 542 (1997); see Cotton v. Brown, 7 Vet. App. 325, 
327 (1995).  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Additional Comment

It is clear to the Board that the appellant is sincere in his 
belief that he is entitled to reimbursement in this matter.  
However, the Board emphasizes that applicable law clearly is 
contrary to the appellant's claim, and he is not entitled to 
payment or reimbursement for the transportation and medical 
expenses incurred.  To some extent, it appears that the 
appellant is raising what amounts to a theory of relief 
couched in equity.  However, the Board is bound by the law in 
such matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed in 
this regard that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized private transportation to, and medical services 
rendered at, a private medical facility on  April 30, 1997 is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

